COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Melissa Bierwirth v. AH4R 1 TX, LLC

Appellate case number:    01-13-00459-CV

Trial court case number: 1027657

Trial court:              Co Civil Ct at Law No 2 of Harris County

       On November 18, 2013, appellant filed a Motion to Supplement the Record on Appeal.
The order is hereby GRANTED. The clerk of the trial court is hereby ORDERED to
supplement the record with (1) Rex L. Kessler’s filing on or about May 9, 2013 titled “Notice of
Appearance of Local Counsel for Plaintiff, Notice of Intent and Notice of Trial Setting,” and (2)
a March 4, 2013 Notice of Filing of Business Records and Affidavit, or certify that the
documents do not exist, within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/Harvey Brown
                    X Acting individually    Acting for the Court


Date: November 21, 2013